1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ANTONIO MENDOZA,                       Case No. EDCV 19-0106 JLS (SS)

12                    Petitioner,           ORDER ACCEPTING FINDINGS,

13         v.                               CONCLUSIONS, AND

14   FRANCISCO J. QUINTANA, Warden,         RECOMMENDATIONS OF UNITED

15                    Respondent.           STATES MAGISTRATE JUDGE

16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the

18   Petition, Respondent’s Motion to Dismiss, Petitioner’s Opposition,

19   all of the records herein, the Magistrate Judge’s Report and

20   Recommendation, and Petitioner’s Objections.        After having made a

21   de   novo   determination   of   the    portions   of   the   Report   and

22   Recommendation to which Objections were directed, the Court concurs

23   with and accepts the findings and conclusions of the Magistrate

24   Judge, as modified by the substitution of “28 U.S.C. § 2255” for

25   the statutory citation on page 3, lines 19-20.

26   \\

27   \\

28   \\
1         IT IS ORDERED that Respondent’s Motion to Dismiss is GRANTED.

2    The Petition is DENIED and Judgment shall be entered dismissing

3    this action without prejudice.

4

5         IT IS FURTHER ORDERED that the Clerk serve copies of this

6    Order and the Judgment herein on Petitioner and on counsel for

7    Respondent.

8

9         LET JUDGMENT BE ENTERED ACCORDINGLY.
10

11   DATED:   August 16, 2019
12                                        JOSEPHINE L. STATON
                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                      2
